DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
In line 6, the examiner suggests deleting “and”, so as to form a series w/ three or more elements with the change suggest for line 10 below.
In line 10, the examiner suggests changing “the fourth inductor the first sub-filter” to --the fourth inductor; and the first sub-filter-- for grammatical reasons.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In line 7 of claim 12, the claim provides the limitation “a first acoustic resonator in series parallel with a first inductor.” The use of “series parallel” is a combination of two 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-14, 17, 19-20, & 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US PGPub 20160268998)
Xu et al. discloses in Fig. 4:
A parallel hybrid acoustic passive filter comprising: 
a first sub-filter (band pass filter 410) including at least a first shunt circuit and a second shunt circuit connected in parallel with each other, the first shunt circuit having at least a first shunt acoustic resonator (shunt acoustic resonator 415) in series with a first inductor (shunt inductor 435), the second shunt circuit having at least, a second inductor (shunt inductor 436) that is not in series with the first shunt acoustic resonator; 
and a second sub-filter (band pass filter 420) coupled in parallel with the first sub-filter at a first common node (common port 401) and a second common node (common port 402), the second sub-filter including a second shunt acoustic 

	As per claims 2 & 13:
Xu et al. discloses in Fig. 4:
the first sub-filter and the second sub-filter are together arranged as a band pass filter having a passband (combined passband 206, para [0031]).

	As per claims 3 & 14:
Xu et al. discloses in Fig. 4:
a frequency response of the parallel hybrid acoustic passive filter has a first sub-passband corresponding to the first sub-filter (2300-2370 MHz, para [0031]), a second sub-passband corresponding to the second sub-filter (2400-2500 MHz, para [0031]), and at least one notch (dip 307) at a notch frequency between the first sub-passband and a second sub-passband (para [0029]).

	As per claim 6:
	Xu et al. discloses in Fig. 4:
the first sub-filter includes bulk acoustic wave resonators that include the first shunt acoustic resonator (para [0020]).

	As per claims 7 & 20:
Xu et al. discloses in Fig. 4:
the first sub-filter includes a series acoustic resonator (series acoustic resonator 411) in series with the first shunt acoustic resonator, the series acoustic resonator in parallel with a fifth inductor (inductor 408).

	As per claim 8:
Xu et al. discloses in Fig. 4:
the first sub-filter further includes a third shunt acoustic resonator (shunt acoustic resonator 417).

	As per claim 9:
	Xu et al. discloses in Fig. 4:
the second inductor is part of an integrated passive device (first and second band pass filters may be integrated onto a single physical layout, para [0028], and as all components are passive, it is an integrated passive device).

	As per claim 10:
Xu et al. discloses in Fig. 4:
the first sub-filter and the second sub-filter have different passbands (para [0031]). 


Xu et al. discloses in Fig. 4:
a lower bound of a passband of the parallel hybrid acoustic passive filter is at least 2 gigahertz (para [0031]).

	As per claim 12:
	Xu et al. discloses in Fig. 4:
	A multiplexer (para [0035]) with a parallel hybrid acoustic passive filter, the multiplexer comprising: 
a first filter (acoustic filter device 400) configured to filter a radio frequency signal (forming a combined passband 206, as shown in related Fig. 2, para [0021]), the first filter including a first sub-filter (band pass filter 410) in parallel with a second sub-filter (band pass filter 420) at a first and second common nodes (common ports 401 & 402, respectively), the first sub-filter including at least a first shunt circuit and a second shunt circuit connected in parallel with each other, the first shunt circuit having at least a first shunt acoustic resonator (shunt acoustic resonator 415) in series with a first inductor (shunt inductor 435), the second shunt circuit having at least a second inductor (shunt inductor 436) that is not in series with the first shunt acoustic resonator, and the second sub-filter including a second shunt acoustic resonator (shunt acoustic resonator 425) in parallel with a third inductor (shunt inductor 446), the second shunt acoustic resonator in series with a fourth inductor (shunt inductor 445); 


	As per claim 17:
	Xu et al. discloses in Fig. 4:
the second sub-filter includes a third shunt acoustic resonator (shunt acoustic resonator 426).

	As per claim 19:
	Xu et al. discloses in related Fig. 7:
a third filter (band pass filter 140) coupled to at least one of the first and second common nodes.
	
	As per claim 22:
	Xu et al. discloses in Fig. 4:
	A wireless communication device (para [0035]) comprising: 
a radio frequency front end (multiplexer w/ antenna and transmitter, receiver, or transceiver, para [0035]) including a filter (acoustic filter device 400) configured to filter a radio frequency signal (forming a combined passband 206, as shown in related Fig. 2, para [0021]), the filter including a first sub-filter (band pass filter 410) in parallel with a second sub-filter (band pass filter 420) at first and second common nodes (common ports 401 & 402, respectively), the first sub-filter including at least a first shunt circuit and a second shunt circuit .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US PGPub 20160268998) in view of Khlat (20180076793), a reference of record.
As per claim 4:
Xu et al. discloses in Fig. 4:
The first and second sub-filters have a combined frequency response that corresponds to their respective passbands, roll-offs, and stopbands (para [0044]).
	Xu et al. does not disclose:
the first sub-filter and the second sub-filter are together arranged as a band stop filter having a stop band.
	Khlat et al. discloses in Fig. 18:
that a band pass filter comprising band pass sub-filters coupled in parallel with overlapping band filters may be used to in combination to produce a band stop filter having multiple passbands and stop bands (para [0091]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the filter of Xu et al. to be arranged to operate as a band stop filter having a stop band to provide the benefit of obtaining multiple divided passbands and stopbands as taught by Khlat et al. (para [0091]).

Under an alternative interpretation:
Claims 12-15 & 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US PGPub 20160268998) in view of Kato et al. (US PGPub 20180123547), a reference of record.

Xu et al. discloses in Fig. 4:
A multiplexer (para [0035]) with a parallel hybrid acoustic passive filter, the multiplexer comprising: 
a first filter (acoustic filter device 400) configured to filter a radio frequency signal (forming a combined passband 206, as shown in related Fig. 2, para [0021]), the first filter including a first sub-filter (band pass filter 410) in parallel with a second sub-filter (band pass filter 420) at a first and second common nodes (common ports 401 & 402, respectively), the first sub-filter including at least a first shunt circuit and a second shunt circuit connected in parallel with each other, the first shunt circuit having at least a first shunt acoustic resonator (shunt acoustic resonator 415) in series with a first inductor (shunt inductor 435), the second shunt circuit having at least a second inductor (shunt inductor 436) that is not in series with the first shunt acoustic resonator, and the second sub-filter including a second shunt acoustic resonator (shunt acoustic resonator 425) in parallel with a third inductor (shunt inductor 446), the second shunt acoustic resonator in series with a fourth inductor (shunt inductor 445).
	Xu et al. does not disclose:
and a second filter coupled to the first and second common nodes.
	Kato et al. discloses in Fig. 11:
A multiplexer (40) comprising a bandpass filter (filter 10, para [0128]) and a second filter (bandstop filter (filter 20, band elimination filter, para [0126]) or high-pass filter 30A) coupled to a common node (diplexer 30).

As a consequence of the combination, the combination discloses a multiplexer with a parallel hybrid acoustic passive filter (the filter of Xu), the multiplexer comprising: a first filter (filter 10, replaced with the bandpass filter of Xu) configured to filter a radio frequency signal, the first filter including a first sub-filter in parallel with a second sub-filter at a first and second common nodes, the first sub-filter including a first shunt acoustic resonator in parallel with a first inductor, the first shunt acoustic resonator in series with a second inductor,
 and a second filter (filter 20) coupled to the first and second common nodes (through the antenna node).

As per claim 13:
Xu et al. discloses in Fig. 4:
the first sub-filter and the second sub-filter are together arranged as a band pass filter having a passband (combined passband 206, para [0031]).
Xu does not disclose:
the first filter is the band pass filter of claim 12.
	Kato et al. discloses in Fig. 11:
		The multiplexer comprises a bandpass filter (filter 10, para [0128]).


As per claim 14:
Xu et al. discloses in Fig. 4:
a frequency response of the parallel hybrid acoustic passive filter has a first sub-passband corresponding to the first sub-filter (2300-2370 MHz, para [0031]), a second sub-passband corresponding to the second sub-filter (2400-2500 MHz, para [0031]), and at least one notch (dip 307) at a notch frequency between the first sub-passband and a second sub-passband (para [0029]).
Xu does not disclose:
the first filter is the band pass filter of claim 12.
	As a consequence of the combination of claim 12, the band pass filter is the filter of claim 12.

As per claim 15:
	Xu does not disclose:
		the second filter is a band stop filter.
	Kato et al. discloses in Fig. 11:
		the second filter is a band stop filter.
As a consequence of the combination of claim 12, the combination discloses the second filter is a band stop filter.


	Xu et al. discloses in Fig. 4:
the second sub-filter includes a third shunt acoustic resonator (shunt acoustic resonator 426).
	Xu does not disclose:
the first filter is the band pass filter of claim 12.
	As a consequence of the combination of claim 12, the band pass filter is the filter of claim 12.

	As per claim 18:
	
	As per claim 18:
	Xu discloses:
		The first filter has a first passband (2300-2500 MHz, para [0031])
	Xu does not disclose:
the second filter has a second passband, the first passband having a lower edge that is at a higher frequency than an upper edge of the second passband.
	Kato et al. discloses in Fig. 11:
the first filter has a first passband (2300-2690 MHz, para [0128]), the second filter has a second passband (1710-2200 MHz, para [0128]), the first passband having a lower edge that is at a higher frequency than an upper edge of the second passband.


As per claim 19:
	Xu et al. does not disclose:
a third filter coupled to the at least one of the first and second common nodes.
	Kato et al. discloses in Fig. 11:
a third filter (high-pass filter 30A) coupled to a common node (antenna node).
	As a consequence of the combination of claim 12, a third filter coupled to the at least one of the first and second common nodes.

	As per claim 20:
	Xu et al. discloses in Fig. 4:
the first sub-filter includes a series acoustic resonator (series acoustic resonator 411) in series with the first shunt acoustic resonator, the series acoustic resonator in parallel with a fifth inductor (inductor 408).
Xu does not disclose:
the first filter is the band pass filter of claim 12.


	As per claim 21:
	Xu et al. does not disclose:
The second filter is a high pass filter.
	Kato et al. discloses in Fig. 11:
		The second filter is a high pass filter (high-pass filter 30A).
As a consequence of the combination of claim 12, the combination discloses the second filter is a high pass filter.

Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 08/05/2021, with respect to the rejection(s) of claim(s) 1-2, 4, 6, 8-11, & 22 under Khlat and combinations of Khlat for claims 3, 7, 12-15, 17-19, & 20-21 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xu et al. and combinations of Xu et al. and Khlat et al. and Kato et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Examiner, Art Unit 2843